EXHIBIT 10.1

PSIVIDA CORP.

October 31, 2008

Dr. Paul Ashton

76 Page Road

Newton, MA 02460

Dear Dr. Ashton:

On behalf of the Board of Directors of pSivida Corp., a Delaware corporation
(the “Company”), I am pleased to offer you, Paul Ashton (referred to herein as
“you” or “Executive”) the following employment agreement pursuant to this letter
(the “Agreement”):

1. Employment: The Company agrees to employ you, and you agree to serve in the
Company’s employ, on and subject to the terms and conditions hereinafter set
forth.

2. Duties and Responsibilities: You will hold the title of and will serve as
(i) Managing Director an executive officer position with ultimate executive
authority in the management team reporting directly to the Board of Directors of
the Company, You agree to work full-time at your positions with the Company and
to devote your entire working time, skill, attention and best efforts to the
discharge of your duties and responsibilities and to promoting the best
interests of the Company. Participation in charitable and professional
organizations is allowed so long as such activities do not interfere with your
duties and responsibilities or compete with the business and activities of the
Company, as further set forth in that certain Non-Competition Agreement, dated
October 3, 2005, between you and the Company (the “Non-Competition Agreement”).

3. Term: The term of your employment will be from the date hereof until such
time as your employment is terminated by mutual consent of the parties or in
accordance with, and subject to the obligations set forth in, Section 8.

4. Compensation: You shall receive compensation commensurate with that received
by the other Executive Directors of the Company, including without limitation
the following initial terms:

(a) Base Salary: Your base salary as of the date hereof will be Three Hundred
Thousand Dollars ($300,000) per year (the “Base Salary”), payable in accordance
with the policies and procedures of the Company or the Subsidiary, as the case
may be, as in effect from time to time. The Company will review your Base Salary
on an annual basis and may elect to increase (but not decrease) it pursuant to
such review.

(b) Bonus: In addition to your base salary, you will be eligible to receive an
annual cash bonus in an amount to be determined by the Company’s Board of
Directors (the “Bonus”).



--------------------------------------------------------------------------------

(c) Stock Options: You will be eligible to participate in the Company’s Employee
Share Option Plan in accordance with the terms and guidelines thereof. The
issuance of options and shares thereunder shall be subject to the approval of
the Board of Directors or shareholders of the Company. Notwithstanding the
foregoing, the Company agrees that you will receive grants of stock options
commensurate with those received by other Executive Directors of the Company. In
addition, as soon as practicable after the execution of this Agreement, you will
be granted stock options to purchase 500,000 of the Company’s ordinary shares at
an exercise price of 0.92 Australian dollars per share. Except as provided in
Section 8(c), these options shall vest in accordance with the vesting schedule
described below, subject to the Company achieving certain milestones that the
parties shall determine by mutual agreement, and once vested shall be
exercisable (unless earlier terminated) until December 31, 2010.

 

Number of Ordinary Shares

 

Vesting Schedule

250,000

  December 31, 2006

250,000

  December 31, 2007

The initial terms set forth above shall be subject to review and adjustment on
an annual basis to ensure that your overall compensation package is commensurate
with the compensation package, including base salary, bonus and stock options
grants, of other Executive Directors of the Company.

5. Expenses: You shall be reimbursed for reasonable business-related expenses in
accordance with applicable policies and procedures of the Company or the
Subsidiary, as the case may be, as in effect from time to time.

6. Vacation, Fringe Benefits and Indemnification: You will be entitled to four
(4) weeks’ paid vacation per calendar year and fringe benefits in accordance
with the policies of the Subsidiary, which benefits shall include
(i) participation in any employee pension benefit plan within the meaning of
Section 3(2) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), including the 401(k) savings plan adopted or maintained by the
Subsidiary, made generally available to executives of the Subsidiary and
(ii) participation in any health insurance, disability insurance, group life
insurance or any other employee welfare benefit plan within the meaning of
Section 3(1) of ERISA made generally available to executives of the Subsidiary.
The Company and the Subsidiary will provide you with indemnification to the
fullest extent permitted under the applicable Certificate of Incorporation,
By-Laws, Constitution or other governing documents of the Company or the
Subsidiary, as the case may be.

7. Taxes: All payments made to you pursuant to this Agreement or otherwise in
connection with your employment shall be subject to the usual withholding
practices of the Company or the Subsidiary, as the case may be, and will be made
in compliance with existing federal and state requirements regarding the
withholding of taxes.

8. Termination and Severance Benefits: Either you or the Company may at any time
terminate your employment with the Company and the Subsidiary after giving two
weeks’ notice to the other party, provided that the parties discharge their
respective obligations as set forth in this Section 8 and elsewhere in this
Agreement.

 

2



--------------------------------------------------------------------------------

(a) Termination Upon Death or Disability: If you cease to be an employee of the
Company and the Subsidiary as a result of death or Disability, the Company will
have no further obligation or liability to you hereunder other than for (i) Base
Salary earned and unpaid at the date of termination, (ii) Bonus earned (i.e. all
targets or other requirements necessary to receive the Bonus have been met) but
unpaid at the date of termination, if any, and (iii) compensation for accrued
vacation, if any (the “Accrued Obligations”). However, nothing in this Agreement
shall adversely affect your rights or those of your family or beneficiaries
under any applicable plans, policies or arrangements of the Company or the
Subsidiary.

(b) Termination by the Company for Cause or by You Without Good Cause: If the
Company terminates your employment for Cause (as defined in Section 8(d)) or if
you terminate your employment other than for Good Cause (as defined in
Section 8(d)), the Company and the Subsidiary shall have no further obligation
or liability to you hereunder other than for payment of the Accrued Obligations.

(c) Termination by the Company Without Cause or by You for Good Cause: If the
Company terminates your employment other than for Cause, or you terminate your
employment for Good Cause, then, in addition to payment of the Accrued
Obligations, you shall receive the following:

(i) The Company will pay you, within thirty (30) days following the later of
(a) the termination of employment, or (b) the date you deliver to the Company a
release of claims in accordance with Section 8(e), a lump-sum cash amount equal
to the sum of (x) an amount equal to one year’s then-current Base Salary plus
(y) a pro rata portion (based on the number of weeks worked in the year of
termination) of the Maximum Bonus (as defined in Section 8(d)) that would
otherwise be payable to you in the year that the termination occurs, if any (the
“Severance Payment”). The parties acknowledge and agree that the obligation to
pay the Severance Payment is solely that of the Company and that none of the
directors or officers of the Company or the Subsidiary shall have any personal
liability with respect thereto. You understand that payments to be made to you
pursuant to Section 3(c) of the Non-Competition Agreement shall be offset
against (and consequently reduced by) any payments made to you hereunder, on a
dollar-for-dollar basis.

(ii) The Company will continue, for a period of twelve (12) months after
termination, to provide you with medical benefits under (as the case may be) the
Company’s or the Subsidiary’s group medical plan, life insurance arrangements
and disability arrangements equivalent to those provided to executive-level
employees. To the extent that the Company is unable to provide such benefits to
you under its existing plans and arrangements, the Company will pay you cash
amounts equal to the cost the Company or the Subsidiary would have incurred to
provide those benefits.

(iii) Notwithstanding the terms of any awards of stock options or restricted
stock, all options to purchase Company stock held by you will automatically and
immediately vest and become exercisable upon such termination and remain
exercisable for a

 

3



--------------------------------------------------------------------------------

period of six (6) months thereafter (except that incentive stock options shall
be exercisable for only three (3) months thereafter), and all restricted stock
held by you pursuant to the restricted stock plans or arrangements of the
Company shall automatically and immediately vest and no longer be subject to
forfeiture.

(iv) Notwithstanding any other provision of this Agreement, should any benefit
payment that is described in this subsection (c) be subject to Section 409A of
the Internal Revenue Code of 1986 as amended, the Company is authorized to make
payments in a manner that complies with the requirements of Section 409A.
However, in the event that one or more provisions of Section 409A is violated,
the Company shall not be responsible for the payment of any tax liability,
penalties or interest that are imposed upon you as a result of said violation,
nor shall the Company be under any obligation to make you whole or otherwise
compensate you for such additional liability.

(d) Definitions: The following terms shall have the meanings set forth below:

“Cause” shall mean, in respect of the termination of your employment by the
Company, (a) willful malfeasance, gross misconduct or gross negligence in your
performance of the duties of your position that has a material adverse effect on
the Company or the Subsidiary, (b) the material breach by you of this Agreement
or of Sections 3(a), 4, 5 or 6 of the Non-Competition Agreement, (c) fraud or
dishonesty by you with respect to the Company, the Subsidiary or your
employment, (d) your conviction of any crime that involves deception, fraud or
moral turpitude or any felony (including, in each case, entry of a guilty or
nolo contendere plea and excluding traffic violations or similar minor
offenses), or (e) your repeated or prolonged absence from work other than for
illness, Disability or authorized vacation. The Company may treat a termination
of your employment as termination for Cause only after (i) giving you written
notice of the intention to terminate for Cause, including a description of the
conduct that the Company believes constitutes the basis for a Cause termination,
and of your right to a hearing by the Company’s Board of Directors, (ii) in the
event of a termination under clause (a), (b) or (e) above, providing you with a
30-day period in which to cure the conduct giving rise to the Company’s notice
of a Cause termination, unless, with respect to clause (a) and (b) above, (I) in
the Company’s reasonable judgment, protective action inconsistent with such cure
period (e.g., immediate termination) is necessary to avoid harm to the Company
of the Subsidiary or (II) the Company reasonably determines that your conduct is
egregious, in which event, the Company may shorten the cure period or terminate
your employment immediately (subject to the requirements set forth in clauses
(iii) and (iv) below), (iii) at least 30 days after giving the notice,
conducting a hearing by the Board at which you may be represented by counsel,
and (iv) giving you written notice of the results of the hearing and the factual
basis for the Board’s determination of Cause, which shall require a vote of a
majority of the members of the Board then in office other than yourself. Except
in connection with your opportunity, if any, to cure the conduct giving rise to
the Company’s notice of termination for Cause as set forth in clause (ii) above,
nothing in the foregoing sentence shall prevent the Company from terminating
your employment pending any determination of Cause as set forth in the foregoing
sentence, any such determination shall be retroactive to the date of
termination, and the Company shall not be obligated to compensate you hereunder
for the period from such termination until such time, if any, as the Company’s
Board of Directors determines that such termination was not for Cause.
Notwithstanding the foregoing, Cause shall not include an act or failure to act
based on authority

 

4



--------------------------------------------------------------------------------

given pursuant to a resolution duly adopted by the Company’s Board of Directors
or based on the advice of the Company’s General Counsel or willful failure due
to incapacity resulting from Disability or any actual or anticipated failure
after you provide written notice of a termination for Good Cause.

“Disability” shall mean physical or mental incapacity of a nature which prevents
you, in the professional judgment of your physician or, at the Company’s
election, a board-certified physician mutually agreed upon by the Company and
you, from performing the essential functions of your position with the Company
or the Subsidiary with or without a reasonable accommodation for a period of
ninety (90) consecutive days or one hundred eighty (180) days during any
consecutive 12-month period.

“Good Cause” shall mean, in respect of the termination of your employment by
you, (i) failure by the Company to maintain you in the position of Managing
Director (ii) a material diminution of your duties and responsibilities in such
position or a material diminution of your authority with respect to such
position, as described in Section 2 hereof, excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by the Company promptly after receipt of written notice thereof
given by you, (iii) a breach by the Company of any material term of this
Agreement or the Non-Competition Agreement, or (iv) relocation of your principal
place of work to a location more than thirty (30) miles from your address as set
forth in Section 10 below without your prior consent. You may treat a
resignation from employment as termination for Good Cause only after (a) giving
the Company written notice of the intention to terminate for Good Cause,
(b) providing the Company at least 30 days after receipt of such notice to cure
the conduct or action giving rise to Good Cause, unless, with respect to clause
(i) and (ii), you reasonably determine that the Company’s conduct is egregious
and has resulted in significant, irreparable harm to you, in which event, you
may shorten the cure period or terminate your employment immediately, and (c) if
applicable, the Company has failed to cure the action or conduct giving rise to
Good Cause during the 30 day cure period. Notwithstanding anything herein to the
contrary, a change in your title from Managing Director to Chief Executive
Officer shall not constitute Good Cause.

“Maximum Bonus” shall mean your bonus for the year in which termination occurs,
calculated on the assumption that all targets and formulas for determining such
bonus have been met. If no such targets or formulas have been established, then
the Maximum Bonus shall be the total bonus you were eligible to receive during
the preceding fiscal year, calculated on the assumption that all targets and
formulas for determining such bonus have been met. The Maximum Bonus (A) payable
upon termination shall be reduced by any bonus payments relating to services
performed in the year in which termination occurs that (1) have already been
paid to you as of the date of termination, (2) are payable to you as an Accrued
Obligation hereunder, or (3) could have been earned during the year in which
termination occurs but that were not so earned because of the failure to achieve
targets or formulas which are no longer able to be achieved, and (B) shall not
include any bonus paid or payable in the year in which termination occurs to the
extent such payment represents payment for services rendered in a prior year. By
way of illustration and not limitation, if you are paid a bonus on February 18,
2008 relating to your performance during all or part of the 2007 calendar year
and you are later terminated without Cause on August 31, 2008, the Maximum Bonus
payment due upon

 

5



--------------------------------------------------------------------------------

termination will not be reduced by the bonus payment received on February 15,
2008, nor shall the amount of the February 15, 2008 bonus be included as part of
the Maximum Bonus, because such payment relates to service rendered in the year
preceding the year in which termination occurs. If you are paid a bonus on
July 15, 2008 relating to your performance during the first and/or second
quarter of the 2008 calendar year and are later terminated without Cause on
August 31, 2008, the Maximum Bonus payment due upon termination will be reduced
by the bonus payment received on July 15, 2008 because such payment relates to
services rendered in the year in which termination occurs, and if you do not
receive a bonus for the first and/or second quarter of the 2008 calendar year
because quarterly performance objectives had not been achieved, the amount of
such bonus that could have been earned shall not be included in determining the
Maximum Bonus.

(e) Release: Notwithstanding anything to the contrary contained in this
Agreement, in order for you to be eligible for any severance benefits under this
Section 8, you must execute and deliver to the Company (and not revoke within
seven (7) days of executing) the release of claims in the attached as Exhibit A
hereto.

9. Non-Disparagement: You will not at any time during or after the term of your
employment hereunder make any statement to any person, including, without
limitation, employees, customers, suppliers or competitors of the Company or the
Subsidiary, that is derogatory or negative about the Company or the Subsidiary
or their respective affiliates or any statement regarding the future plans of
the Company. This Section 9 will not apply to any statements made by you (i) in
support of any claim or defense asserted by you in any mediation, arbitration or
litigation process or proceeding between you and the Company or the Subsidiary
and (ii) made only within the specific forum (i.e. arbitral tribunal, courtroom)
in which such mediation, arbitration or litigation is taking place.

10. Notices: Any notices required or permitted to be sent under this Agreement
shall be effective when delivered by hand or mailed by registered or certified
mail, return receipt requested, and addressed as follows:

If to the Company:

pSivida Corp.

400 Pleasant Street

Watertown, MA 02472

Attn: General Counsel, pSivida Corp.

With a copy to:

Ropes & Gray One International Place Boston, MA 02110-2624Attn: Mary Weber

If to Executive:

Paul Ashton

76 Page Road

Newton, MA 12460

Either party may change its address for receiving notices by giving notice to
the other party.

 

6



--------------------------------------------------------------------------------

11. Waiver: The failure of either party to enforce any of the provisions of this
Agreement shall not be deemed a waiver thereof. No provision of this Agreement
shall be deemed to have been waived or modified unless such waiver or
modification shall be in writing and signed by both parties hereto.

12. Arbitration: All controversies and disputes between or among any of the
parties hereto arising out of or in connection with the interpretation,
performance or enforcement of this Agreement, whether based on federal, state or
foreign law and whether grounded in common law or statutory law, shall be
settled exclusively by arbitration conducted as provided herein, and otherwise
in accordance with the National Employment Rules of the American Arbitration
Association.

(a) Procedure: The arbitration shall be administered by the American Arbitration
Association, as follows:

(i) the arbitration shall be conducted in Boston, Massachusetts by a panel of
three (3) arbitrators, jointly selected by the parties, except that if the
parties are unable to agree on all three arbitrators within fifteen (15) days
after demand for arbitration has been made (or such later time as the parties
may agree), the arbitration shall be conducted by three (3) arbitrators as are
selected in accordance with the applicable rules of the American Arbitration
Association;

(ii) final decision shall be by a majority of the arbitrators, which arbitrators
shall prepare and deliver a written reasoned award. Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof; and

(iii) all costs and fees relating to the arbitration shall be borne by the
losing party, except that if the arbitrators determine that any party has
prevailed in part and lost in part, the costs and fees relating to the
arbitration shall be allocated between the parties as equitably determined by
the arbitrators.

(b) Refusal to Arbitrate: The failure or refusal of any party to submit to
arbitration shall be deemed a breach of this Agreement. If a party seeks and
secures judicial intervention requiring enforcement of this Section 12, such
party shall be entitled to recover from the other party in such judicial
proceeding all costs and expenses, including reasonable attorneys’ fees, that it
was thereby required to incur.

(c) Sole Procedure: The procedures specified in this Section 12 shall be the
sole and exclusive procedures for the resolution of disputes between the parties
arising out of or relating to this Agreement; provided, however, that a party,
without prejudice to the above procedures, may seek a preliminary injunction or
other equitable relief if in its judgment such

 

7



--------------------------------------------------------------------------------

action is necessary to avoid irreparable damage or to preserve the status quo.
Despite such action the parties will continue to participate in good faith in
the procedures specified in this Section 12.

13. No Duty to Mitigate; No Offset: Benefits payable under this Agreement as a
result of termination of your employment will be considered severance pay in
consideration of your past service and your continued service or obligations
from and after the date of execution of this Agreement, and your entitlement
thereto will neither be governed by any duty to mitigate your damages by seeking
further employment or offset by any compensation you may receive from other
employment following the date of your termination of employment. Notwithstanding
the foregoing, you agree that the Company may cease its payment for, or
provision of, one or more of the continued benefits under Section 8(c)(ii)
during the twelve month period following the date of your termination from
employment to the extent that you obtain comparable benefit coverage with
another employer. This provision shall be applied in an ad seriatim basis so
that the Company may only cease payment of those comparable benefits that you
obtain with another employer. You agree to notify the Company as soon as
practicable in the event that you obtain comparable coverage or benefits during
the period noted above and you acknowledge that the Company’s obligation to
continue payment for, or provision of, benefits shall cease from and after the
date you obtain comparable coverage.

14. Successors: This agreement shall inure to and be binding upon the Company’s
successors and assigns. The Company shall require any successor to all or
substantially all of the business or assets of the Company by sale, merger or
consolidation (where the Company is not the surviving corporation), lease or
otherwise, to expressly assume this Agreement. This Agreement is not otherwise
assignable by the Company or you.

15. Rights of Survivors: If you die after becoming entitled to benefits under
this Agreement following termination of employment but before all such benefits
have been provided, (a) all unpaid cash amounts will be paid to your designated
beneficiary or, if no such beneficiary has been designated, to your estate,
(b) all applicable insurance coverage will be provided to your family as though
you had continued to live, to the extent permitted under the plans, and (c) any
stock options that become exercisable under Section 8 will be exercisable by the
beneficiary or, if none, the estate.

16. Entire Agreement; Termination: This Agreement together with the
Non-Competition Agreement shall constitute the entire agreement of the parties
pertaining to this subject matter and shall supersede all prior agreements,
representations and understandings of the parties with respect to such subject
matter. Any and all employment, severance, compensation, or other agreements and
arrangements between the Executive and the Company or the Subsidiary, whether
dating from before or after the Company’s acquisition of the Subsidiary
(including, without limitation, the Severance Agreement, dated February 20,
2004, between the executive and the Subsidiary, as amended, and the Amended and
Restated Change of Control Agreement, dated August 17, 2004, between the
Executive and the Subsidiary) are hereby terminated and of no further force and
effect, and no parties shall have any further rights, obligations or liabilities
thereunder; provided, however, that the Retention Agreement, dated September 29,
2005, between the Executive, the Subsidiary and the Company shall remain in full
force and effect. The parties hereto acknowledge and agree that this Agreement
satisfies the Company’s obligations under Section 2(b) of the Non-Competition
Agreement.

 

8



--------------------------------------------------------------------------------

17. Partial Invalidity. If any provision in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining s
nevertheless shall continue in full force and effect without being impaired or
invalidated in any manner.

18. Counterparts: This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. The parties agree
that any action to enforce the terms of this Agreement shall be commenced in,
and subject to the exclusive jurisdiction of, Suffolk County, Boston,
Massachusetts.

[Signature Page to Immediately Follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and year first above written.

 

PSIVIDA, Corp. By:   /s/ David Mazzo Name: David J. Mazzo, Ph.D. Title: Chairman
of the Board of Directors

 

EXECUTIVE By:   /s/ Paul Ashton   Name: Paul Ashton

 

10



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the Employment Agreement
between myself and pSivida Corp. (the “Company”) dated as of                 
    , 2005 (the “Agreement”), which benefits are subject to my signing of this
Release of Claims and to which I am not otherwise entitled, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with me, hereby release and forever discharge the Company, the
Subsidiary (as defined in the Agreement), its other subsidiaries and other
affiliates and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights and claims
of any type or description, known or unknown, which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, in any way resulting from, arising out of or connected with my
employment by the Company or the Subsidiary or any of its other subsidiaries or
other affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement (including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of the subsidiaries or other affiliates, each as amended from
time to time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement and (ii) any right of indemnification or contribution
that I have pursuant to the Certificate of Incorporation, Constitution, By-Laws
or other governing documents of the Company or the Subsidiary.

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the later of the date my employment with
the Company terminates or the date I receive this Release of Claims. I also
acknowledge that I am advised by the Company and its affiliates to seek the
advice of an attorney prior to signing this Release of Claims; that I have had
sufficient time to consider this Release of Claims and to consult with an
attorney, if I wished to do so, or to consult with any other person of my
choosing before signing; and that I am signing this Release of Claims
voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the General Counsel of the Company and that this Release of Claims
will take effect only upon the expiration of such seven-day revocation period
and only if I have not timely revoked it.

 

11



--------------------------------------------------------------------------------

Intending to be legally bound, I have signed this Release of Claims under seal
as of the date written below.

 

Signature:    

Name (please print):    

Date Signed:    

 

 

 

-12-